Citation Nr: 1314153	
Decision Date: 04/29/13    Archive Date: 05/15/13

DOCKET NO.  09-10 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss for accrued benefits purposes.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and bipolar disorder, for accrued benefits purposes.

3.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Counsel


INTRODUCTION

The Veteran served on active duty from April 1952 to April 1956.  He died on September [redacted], 2007.  The appellant is his surviving spouse.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO).  (This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).)

In April 2012, the Board remanded this case for further development.

(The issue of service connection for the cause of the Veteran's death is addressed in the remand that follows the decision below on the accrued benefits questions.)


FINDINGS OF FACT

1.  The Veteran died on September [redacted], 2007, at the age of 74.

2.  At the time of his death, the Veteran had claims pending for service connection for posttraumatic stress disorder and hearing loss.

3.  The Veteran's hearing loss is not attributable to his period of military service, and it did not become manifest to a compensable degree within one year of his separation from service.

4.  The Veteran did not have PTSD; while he had a bipolar disorder, it was not related to his military service and did not become manifest to a compensable degree within a year of his separation from service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to accrued benefits based on a claim of service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5121 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.351, 3.352, 3.307, 3.309 (2012).

2.  The criteria for entitlement to accrued benefits based on a claim of service connection for an acquired psychiatric disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5121 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.351, 3.352, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in July 2007 that provided information as to what evidence was required to substantiate the service connection claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  With regard to the appellant's claim for accrued benefits, a letter was sent to her in November 2007 outlining the requirements she needed to meet in order to prevail on such a claim.  

VA also has a duty to assist the appellant in the development of her claims.  With respect to an accrued benefits claim, this means a duty to obtain those records that were constructively in VA's possession at the time of his death.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  The Board has reviewed the electronic evidence contained in the Virtual VA folder as well as the paper file.  (These files together comprise the claims file.)  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the appellant's statements and the Veteran's earlier statements in support of the claims are of record.  The Board has reviewed such statements and concludes that no available outstanding evidence that must be considered in an accrued benefits claim has been identified.  (As already noted, an accrued benefits claim must be considered on the basis of the record available at the time of the Veteran's death.)

In compliance with the Board's April 2012 remand, VA sent the appellant an April 2012 letter explaining how to establish her status as a surviving spouse, specifically the need to submit evidence of the Veteran's divorce in 1959, prior to his marriage to the appellant.  This letter also asked the appellant to identify the source that provided her with the additional VA treatment records that she had submitted.  In her April 2012 response, the appellant stated that she had found the additional original record among the documents that had been sent to her from the Kansas City VA from their archives.  In April 2012, VA again contacted the Kansas City VAMC, requesting that any additional paper records pertaining to the Veteran and dated between 1956 and 1999 be provided, further instructing the VAMC that if any such records had been retired, they must be recalled and submitted to the Appeals Management Center (AMC).  As a result, additional VA treatment records have been received and associated with the claims folder.  Thus VA has complied with the April 2012 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the accrued benefits claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accrued Benefits

Upon the death of a veteran, certain persons shall be paid periodic monetary benefits to which the veteran was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at the date of the Veteran's death, and are due or unpaid.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).

For a claimant to prevail on an accrued benefits claim, the record must show that (1) the appellant has standing to file a claim for accrued benefits, (2) the Veteran had a claim pending at the time of his death, (3) the Veteran would have prevailed on the claim if he had not died; and (4) the claim for accrued benefits was filed within one year of the Veteran's death.  38 U.S.C.A. §§ 5101(a), 5121; 38 C.F.R. § 3.1000.

At the time of his death, the Veteran had a pending claim for VA benefits.  Specifically, the Veteran had filed claims in July 2007 of service connection for posttraumatic stress disorder (PTSD) and hearing loss.  These were not adjudicated by the time of his death in September 2007.  As such, a claim for accrued benefits is proper.  See Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998).

While the appellant's accrued benefits claim is separate from the Veteran's claim filed prior to death, the accrued benefits claim is derivative of the Veteran's claim; thus, an appellant takes the Veteran's claim as it stood on the date of death.  See 38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000(a) (2009); Landicho v. Brown, 7 Vet. App. 42, 47 (1994); Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).

In this case, the Veteran died shortly after submitting his claim.  As such, the evidence of record as of the date of his death had not been fully developed by the RO.  Nevertheless, he had identified several VA and private treatment providers, but attempts to obtain private treatment records had been unsuccessful due to lack of records or undeliverable addresses.  Likewise, VA treatment records had not yet been associated with the claims file.  Outstanding service records and VA records, however, are considered to be in the constructive possession of VA at the time of death.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a),(d)(4); see also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Hearing Loss

As a chronic condition, sensorineural hearing loss would be entitled to presumptive service connection if the disease became manifest to a degree of ten percent or more within one year of separation from military service.  38 C.F.R. §§ 3.307, 3.309.  At the time of the Veteran's death, the record, including those VA treatment records that were in VA's constructive possession, does not include competent evidence of hearing loss within one year of the Veteran's separation from service.  Instead, the first record of a compensable degree of hearing loss is a VA treatment record from April 2000, several decades after service.  Thus, presumptive service connection is not established based on the evidence of record at the time of the Veteran's death.

Even if the Veteran was not entitled to service connection on a presumptive basis, he was not precluded from establishing service connection for hearing loss with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).

In order to prevail on the underlying issue of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

VA treatment records, which were received after the Veteran's death but are considered to have been in VA's possession at the time of the Veteran's death, show that the Veteran had bilateral high frequency hearing loss sufficient to qualify as a disability for VA purposes under 38 C.F.R. § 3.385, and he was prescribed a hearing aid.  See e.g., April 2000 VA treatment records.  Thus the then-current disability requirement is satisfied.

Likewise, the evidence of record at the time of the Veteran's death included his service treatment records, which did not show hearing complaints or treatment during service; his April 1956 separation examination report, which shows normal hearing results in response to whispered voice testing; and his statements describing his noise exposure during service aboard the U.S.S. Rochester, including repeated exposure to the noise of gunfire.  (His service personnel records confirm this onboard service.)  The Veteran was competent to provide lay testimony regarding his in-service noise exposure and the Board finds his statements were credible.  Thus, in-service noise exposure is conceded.

Unfortunately, the record at the time of the Veteran's death, including those VA treatment records that were in VA's constructive possession, does not include competent evidence of a causal link between the Veteran's post-service hearing loss and his military service.  See Davidson, 581 F.3d 1313.  While the Veteran believed that his hearing loss was caused by his active service, given the passage of time, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran was not competent to address etiology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)(holding that a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg).  

Likewise, the Board has considered whether the evidence of record at the time of the Veteran's death suggests continuity of symptomatology for the Veteran's hearing loss dating back to his separation from service.  See Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303; Walker v. Shinseki, 708 F.3d 1331, (Fed. Cir. 2013).  As noted above, the medical evidence does not show hearing loss until several decades after the Veteran's separation from service.  In his statements, the Veteran did not allege continuous symptoms of hearing loss beginning in service.  Therefore, the evidence does not suggest continuity of symptomatology for the Veteran's hearing loss dating back to his separation from service.

In short, for reasons expressed immediately above, the claim of accrued benefits for bilateral hearing loss must be denied.  Absent a nexus between post-service disability and military service, the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Psychiatric Disorder

The evidence of record at the time of the Veteran's death, including the VA treatment records received after the Veteran's death, did not contain a diagnosis of posttraumatic stress disorder (PTSD), but it did show a history of bipolar disorder that was noted to be in full remission from the time of the claim through the Veteran's death.  See generally, VA Outpatient Treatment records; see also December 2000 Trinity Lutheran Hospital record.  Despite this disability being deemed "in remission," the record shows that the Veteran remained on psychiatric medication.  See March 2007 VA treatment record.  As such, the current disability requirement was met with regard to the diagnosis of bipolar disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claim for benefits based on PTSD encompasses benefits based on another acquired psychiatric disorder because the evidence developed during the processing of the claim indicated that the symptoms for which the claimant was seeking VA benefits may have been caused by another acquired psychiatric disorder).

Likewise, the evidence of record at the time of the Veteran's death included his service treatment records, which are silent with regard to psychiatric complaints or treatment during service.  His April 1956 separation examination does not note any psychiatric abnormality.  Instead, the Veteran stated that his in-service injury was his repeated exposure to gunfire.  Again, the Veteran was competent to provide lay testimony regarding the circumstance of his service and the Board finds his testimony of exposure to gunfire while aboard the U.S.S. Rochester to be credible.  Thus, an in-service event is conceded.

The record at the time of the Veteran's death does not include competent evidence of a causal link between the Veteran's bipolar disorder and his military service.  See Davidson, 581 F.3d 1313.  Instead, the Veteran reported a nervous breakdown in 1959, three years after his separation from service.  Additionally, the Veteran believed that his acquired psychiatric disability was caused by his active service.  Although the three-year delay is much less that the several decade delay in the demonstration of the Veteran's hearing loss, it is still not an immediately observable cause-and-effect relationship and, as such, the Veteran was not competent to address etiology.  See Jandreau, 492 F.3d 1372.  This is particularly so given the complexities of diagnosing and establishing the cause of a psychiatric disability.

Without a diagnosis of PTSD or a showing of a nexus by competent evidence between the bipolar disorder and his period of military service, including the in-service exposure to gunfire, the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.



ORDER

Service connection for hearing loss for accrued benefit purposes is denied.

Service connection for an acquired psychiatric disorder, including PTSD and a bipolar disorder, for accrued benefits purposes is denied.


REMAND

As noted above, the Veteran died on September [redacted], 2007, at the age of 74.  The immediate cause of death as shown on his death certificate was congestive heart failure due to ischemic cardiomyopathy due to coronary artery disease.  Diabetes mellitus is listed as another significant condition.  No autopsy was performed.

At the time of his death, the Veteran was not service connected for any disabilities.  The appellant has argued that the Veteran's fatal congestive heart failure was caused by an acquired psychiatric disability, which in turn was caused by his military service.  

The Veteran's death certificate provides sufficient evidence of diagnoses of congestive heart failure, ischemic cardiomyopathy, and coronary artery disease; however, the Veteran was not service connected for an acquired psychiatric disability at the time of his death.  Thus, the Board must address whether service connection for an acquired psychiatric disability is warranted and, if so, whether a medical nexus exists between the any such acquired psychiatric disability and his demise.

As noted above, the record shows a diagnosis of bipolar disorder, reports of repeated exposure to gunfire while aboard the U.S.S. Rochester, and indicates a long history of psychiatric treatment dated back to three years after the Veteran's separation from service.  While a VA examination was not scheduled prior to the Veteran's death, the evidence of record is sufficient to warrant further evidentiary development in order to determine whether any acquired psychiatric disability was causally linked to his military service, and if so, whether any disease process leading to death was affected by the psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claims folder to a clinician with expertise in diagnosing psychiatric disability and the potential effects of psychiatric disease on physical well being.  The reviewer should consider the entire record, including any information in Virtual VA, and respond to the following:

a.  What acquired psychiatric disability or disabilities did the Veteran have?

i.  Is at least as likely as not (probability of 50 percent or more) that any diagnosed acquired psychiatric disability had its onset in service, had its onset in the year immediately following any period of service, or is otherwise the result of a disease or injury in service, including the in-service exposure to gunfire?

ii.  If a diagnosis of PTSD is established, was this disability related to the fear of hostile military activity during service?

b.  The reviewer should also be asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's fatal congestive heart failure, ischemic cardiomyopathy, and/or coronary artery disease was caused (in whole or in part) or made worse (aggravated) by that acquired psychiatric disability?

(If a separate opinion by an expert in cardiology is necessary, forward the claims file to an appropriate evaluator.)  

An explanation for all opinions should be provided with recitation to the record or medical principles as necessary to support the opinion for or against the claim of service connection for the cause of the Veteran's death.  

2.  After completion of the above, any additional development deemed appropriate should be undertaken.  Thereafter, the case should be reviewed by the agency of original jurisdiction on the basis of the additional evidence.  If the benefit sought is not granted, the appellant and her representative should be furnished a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board.

No action is required of the appellant; however, she has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


